DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim 1 was previously objected to for informalities and claims 1-3, 6-8 and 10 were rejected under 35 USC §112(a). The objections and the rejections are now withdrawn as the applicant has amended the claims.
Claims 1-14 are currently pending in the present application. Claim 1 is currently amended; claims 2-3, 6, 8 and 10 are original; and claims 4-5, 7, 9 and 11-14 are withdrawn. The amendment dated February 3, 2021 has been entered into the record. 

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, and are persuasive by the following reasons:

converts the lighting beam into a sub-image beam and reflects the sub-image beam of the amended claim 1” (the emphasis added by the applicant) (Remarks, Pages 9-11). While the plurality of micro-image units (THE COMBINATION OF 41, 42, 33 and 31 in Fig. 8) of Nakanishi discloses that each micro-image unit converts a lighting beam into an sub-image beam (see lenticular lens 31 in Fig. 8 converts the light from the LED 21 in Fig. 6(a)) into L1, L2 and L3) and reflects the sub-image beam (see Fig. 8 where the black matrix section 42 in each pixel unit 41, 42, 33 and 31 reflects any sub-image beam back to the substrate 42), Nakanishi does not disclose the transmission path of the lighting beam toward the first direction with the combination of other elements as recited, especially “the light-directing element is disposed on a transmission path of the lighting beam for projecting the lighting beam toward a first direction, the microlenses correspond to the micro-image units, and each sub-image beam is projected to the first lens by the corresponding microlens”.

Election/Restrictions
Claims 4-5, 7, 9 and 11-14 are allowable. The restriction requirement among Species I, Species II, Species III, Species IV and Species V, as set forth in the Office action mailed on 08/03/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Li (US 2015/0003035), of record, discloses a display device (100a in Fig. 2), comprising a light source (110), a light-directing element (120, 1302), a reflective display element (140), a microlens array (1301), and a first lens (170), wherein the light source is adapted to provide a lighting beam ([0018] “110 is configured to provide an illumination beam P”), the light-directing element is disposed on a transmission path of the lighting beam for projecting the lighting beam toward a first direction (see Fig. 2, where P is projected toward the negative vertical), the reflective display element is configured to receive the lighting beam 
Nakanishi (US 2007/0171493), of record, discloses that a reflective display element (12 in Figs. 1-8) comprises a plurality of micro-image units (THE COMBINATION OF 41, 42, 33, 31 in Fig. 8), wherein each micro-image unit converts a lighting beam into an sub-image beam (see lenticular lens 31 in Fig. 8 converts the light from the LED 21 in Fig. 6(a)) into L1, L2 and L3) and reflects the sub-image beam (see Fig. 8 where the black matrix section 42 in each pixel unit 41, 42, 33 and 31 reflects any sub-image beam back to the substrate 42), each sub-image beam transmitted to an aperture ([0079] “a pixel aperture”), and the sub-image beams passes through the aperture to form an image beam ([0080] “With this, the liquid crystal panel 12 can vividly reproduce images”).
However, Li and Nakanishi, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “the light-directing element is disposed on a transmission path of the lighting beam for projecting the lighting beam toward a first direction, the microlenses correspond to the micro-image units, and each sub-image beam is projected to the first lens by the corresponding microlens”. The 
Dependent claims 2-14 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871